QRIGINAL                                                        08/16/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: OP 22-0443


                                       OP 22-0443


RAMES, INC. FORMERLY d/b/a CENTRAL
INS. AGENCY,
                                                                              AUG 1 6 2022
                                                                            Bowen Greenwooa
              Petitioner,                                                 Clerk of Supreme Court
                                                                             State. rlf RtInntarla

       v.
                                                                    ORDER
MONTANA ELEVENTH JUDICIAL DISTRICT
COURT, FLATHEAD COUNTY HONORABLE
ROBERT B. ALLISON, Presiding,

              Respondent.


      Petitioner Rames, Inc., seeks a writ of supervisory control over the Eleventh Judicial
District Court, Flathead County, in its Cause No. DV-15-2020-521. Rames, Inc., alleges
that the court erred in its rulings in the court's February 28, 2022 Order Re: Summary
Judgment, April 26, 2022 Order Re: Rernaining Issues, and August 9, 2022 Order
Regarding Witnesses and New Defense.
      Supervisory control is an extraordinary remedy that is sometimes justified when
urgency or ernergency factors exist making the normal appeal process inadequate, when
the case involves purely legal questions, and when the other court is proceeding under a
mistake of law and is causing a gross injustice, constitutional issues of state-wide
importance are involved, or, in a criminal case, the other court has granted or denied a
motion to substitute a judge. M. R. App. P. 14(3). Consistent with Rule 14(3), it is the
Court's practice to refrain from exercising supervisory control when the petitioner has an
adequate rernedy of appeal. E.g., Buckles v. Seventh Judicial Dist. Court, No. OP 16-0517,
386 Mont. 393, 386 P.3d 545 (table) (Oct. 18, 2016); Lichte v. Mont. Eighteenth Judicial
Dist. Court, No. OP 16-0482, 385 Mont. 540, 382 P.3d 868 (table) (Aug. 24, 2016).
      Rames, Inc., offers no argument as to why the normal appeal process would be
inadequate in this case. It thus has not met the threshold requirements for consideration of
a petition for writ of supervisory control under M. R. App. P. 14(3).
      Therefore,
      IT IS ORDERED that the Petition for Writ of Supervisory Control is DENIED and
DISMISSED.
      The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel of record in the Eleventh Judicial District Court, Flathead County,
Cause No. DV-15-2020-521, and the Honorable Robert B. Allison, presiding.
                  „41--•
      DATED this I-40. day of August, 2022.



                                                               Chief Justice




                                                      194 AI J ut_
                                                                 Justices




                                             2